Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on June 17, 2022.  Application No. 16/606,495, filed October 18, 2019, is a Continuation-In-Part of PCT/CN2019/085350, filed April 30, 2019, and claims foreign priority to Chinese Applications Nos. CHINA 201810411330.8, filed May 2, 2018; and CHINA 201811225757.5,iled October 21, 2018.  Applicant elected without traverse the Sphk2 inhibitor of claim 16, in the reply filed on December 28, 2021.  In an amendment filed June 17, 2022, Applicant cancelled claims 2 and 12. 
Claims 1, 3-11, and 13-17 are examined below. 
Rejection Withdrawn
	The rejection of claims 1, 3, 4, and 13-17 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating and/or alleviating a disease or disorder related to hematopoietic dysfunction and/or injury; the specification does not reasonably provide enablement for preventing a disease or disorder related to hematopoietic dysfunction and/or injury, is withdrawn in view of Applicant’s June 17, 2022, Amendment & Remarks.  
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 3-11, and 13-17 under 35 U.S.C. 103 as being unpatentable over Smith et al., 2006/0270631 A1, in view of Adamiak et al., 8(39) Oncotarget 65599 -65600 (2017), is maintained for reasons made of record.  Applicant argues that Smith fails to disclose the technical feature of amended claim 1, and that Adamiak cannot give the teaching or suggestion to apply this distinguishing technical feature to arrive at the technical solution of amend claim 1.  Applicant's arguments filed June 17, 2022,  have been fully considered but they are not persuasive.
 First, Applicant argues that Smith fails to disclosed the technical feature of claim 1.  Applicant has amend claim 1 to incorporate the limitation of original claim 2, which, notably, was also rejected in the March 18, 2022, Non-Final Office action.  Although, Applicant cites to the support for this limitation in the present specification by referring to the Figures/Drawings of the present invention, Applicant fails to distinguish the present invention as broadly claimed over the prior art.  The present invention is broadly drawn to a method of treating a disease or disorder “related to” (emphasis added) hematopoietic dysfunction and/or hematopoietic injury in a subject by attenuating (i.e., inhibiting) the expression/function of SphK2 in a stem cell and/or progenitor cell.  Smith discloses the compound ABC294640 as an inhibitor of SphK2, used in treating or alleviating diseases or disorders “related to” hematopoietic dysfunction or injury.  Hematopoietic dysfunction or injury broadly refers to dysfunction or injury related to the formation of blood cells.  Smith discloses the use of ABC294640 in the treatment of the following blood cell related disorders: diabetic retinopathy, arthritis, cancer, psoriasis, Kaposi’s sarcoma, hemangiomas, myocardial angiogenesis, atherosclerosis, etc.  (See  Smith ‘631 publication, Abstract; see also Id., paras. [0007]-[0025].)  The newly added limitation fails to distinguish the claims over the prior art, because the limitation is inherent in the prior art.  Each of the disease listed comprise of poor hemogram index, reduction of immune cells, reduction of white blood cells, reduction of platelets, and/or bone marrow failure syndrome.  In this case the discovery of a previously unappreciated property of the prior art compound and the scientific explanation does not render the claimed invention patentably new. 
Lastly, Applicant argues that Adamiak does not teach or suggest the above distinguishing technical feature of the present invention.  However, as stated above, it is inherent in the art that diseases or disorders related to hematopoietic dysfunction or disorder would comprise poor hemogram index, reduction of immune cells, reduction of white blood cells, reduction of platelets, and/or bone marrow failure syndrome, etc.  This limitation fails to distinguish the claims over the prior art.  In this case, Adamiak is cited to show the direct relationship between SphK2 inhibition and the expression of hematopoietic stem cells and/or progenitor cells.  Accordingly, Applicant’s arguments do not overcome the disclosure of the prior art. 
Smith teaches treating and/or alleviating a disease or disorder “related” to hematopoietic dysfunction and/or hematopoietic injury in a subject in need thereof, comprising attenuating an expression and/or function of SphK2 in a hematopoietic stem cell and/or progenitor cell (HSPC) in said subject using the sphingosine kinase inhibitor ABC294640 (i.e., the elected species). (See ‘631 publc’n, Fig. 1; Smith et al., ‘631 publc’n, para. [0003], Field of the Invention; see also Id., para. [0004], A. The role of sphingosine kinase (SK) in angiogenic diseases.)  The difference between the prior art and present invention is the use of a SphK2 inhibitor for the treatment of hematopoietic dysfunction or injury by inhibiting (attenuating) the expression and/or function of SphK2 in hematopoietic stem cells and/or progenitor cells.  
Adamiak teaches that Sphk2 inhibition results in increased S1P levels.  Adamiak et al., Abstract, p. 65588.  Sphk2 inhibition increases plasma levels of S1P in the egress of hematopoietic stem progenitor cells.  Id.  Accordingly, all the elements of the present invention were known in the art at the time of the invention. 
It would have been obvious to the ordinary artisan at the time of the invention to combine the teachings of Smith and Adamiak to arrive at the method of treating diseases or disorders related to hematopoietic dysfunction and /or hematopoietic injury with a reasonable expectation of success.  Smith teaches that ABC294640 is a known Sphk2 inhibitor.  Adamiak teaches that Sphk2-inhibition results increased plasma S1P levels resulting in the egress of hematopoietic stem progenitor cells.  Accordingly, the ordinary artisan would reasonably expect the ABC294640 Sphk2 inhibitor of Smith to increase plasma S1P levels resulting in the egress of hematopoietic stem progenitor cells.  
	Please note:  it is suggested that Applicant further amend claim 1 to incorporate the limitation of claim 16 (the compound of claim 16, i.e., ABC294640) to move the claims closer to allowance.  Applicant’s have not demonstrated enablement for using any other SphK2 inhibitor other than ABC294640.  See Specification, Examples 1-14, only showing ABC294640 as potentially effective in the claimed method of use. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625